ADKINS, Justice.
In this case the attorney appointed to defend seeks to recover his fee by way of contempt proceedings.
Defendant Milton Robinson was duly served with process but failed to appear and Mr. Blackwell was appointed as attorney to defend under section 982 of the 1901 Code, now section 16 — 418 of the 1940 Code.
This section provides that an attorney so appointed shall receive such compensation for his services as the court may determine to be proper, such compensation to be paid by the parties as the court may direct.
In the present case the final decree granting a divorce to plaintiff ordered defendant to pay a fee to the attorney appointed to defend.
In Rapeer v. Colpoys, 66 App. D. C. 216, 85 F.2d 715 the Court of Appeals held that a fee could not be collected by means of imprisonment unless the statute authorizing payment of the fee expressly so required. There is no such provision in the statute here relied upon.
I am unable to distinguish this case from the Rapeer case and therefore the motion for adjudication in contempt is denied.